Citation Nr: 0900832	
Decision Date: 01/08/09    Archive Date: 01/14/09

DOCKET NO.  03-05 676	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

Whether new and material evidence has been received to reopen 
a claim of entitlement to service connection for 
hypertension.  


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

Carolyn Wiggins, Counsel


INTRODUCTION

The veteran served on active duty from March 1978 to March 
1981.  

This appeal arises from a January 2002 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Montgomery, Alabama.  

The Board of Veterans' Appeals (Board) remanded the veteran's 
claim in November 2004.  The United States Court of Appeals 
for Veterans Claims (hereinafter, "the Court") in Stegall 
v. West, 11  Vet. App. 268 (1998) held that a remand by the 
Board confers on the veteran as a matter of law, the right to 
compliance with the remand orders.  It imposes upon VA a 
concomitant duty to ensure compliance with the terms of the 
remand.  The Board has reviewed the claims folder and found 
that the actions ordered in the remand have been accomplished 
to the extent possible.  There has been substantial 
compliance with the remand of the Board.  The claim has now 
been returned to the Board for further appellate review.  

In the November 2004 remand, the Board explained in the 
introduction that the Court in Barnett v. Brown, 8 Vet. 
App. 1 (1995) instructed the Board that it must initially 
address the issue of whether or not new and material evidence 
has been submitted to reopen a claim in cases where there is 
a prior final decision.  See also McGinnis v. Brown, 4 Vet. 
App. 239 (1993).  As the claim for service connection for 
hypertension was previously denied by the RO in April 1997, 
the issue presently before the Board is whether new and 
material evidence has been submitted to reopen the claim.  


FINDINGS OF FACT

1.  The RO denied the veteran's claim for service connection 
for hypertension in an April 1997 rating decision.  The 
veteran was notified his claim had been denied by the RO in 
an April 1997 letter.  The veteran did not appeal.  

2.  The evidence submitted since April 1997 is cumulative and 
redundant.  


CONCLUSIONS OF LAW

1.  The April 1997 rating decision denying service connection 
for hypertension is final.  38 U.S.C.A. § 7104(b) (West 
1991); 38 C.F.R. §§ 3.104, 20.1103 (1996).  

2.  New and material evidence to reopen a claim for service 
connection for hypertension has not been submitted.  38 
U.S.C.A. § 5108 (West 1991); 38 C.F.R. § 3.156 (2001).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

During the pendency of the veteran's claim legislation has 
eliminated the requirement for a well-grounded claim, 
enhanced VA's duty to assist a claimant in developing facts 
pertinent the claim, and expanded VA's duty to notify the 
claimant and their representative, if any, concerning certain 
aspects of claim development.  See Veterans Claims Assistance 
Act of 2000 (VCAA) (codified as amended at 38 U.S.C.A. § 5100 
et seq. (West 2002)).  In addition, VA promulgated 
regulations that implement the statutory changes effected by 
the VCAA.  See 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) 
(2003).  

In Kent v. Nicholson, 20 Vet. App. 1 (2006) it was held that 
VA must generally inform claimants seeking to reopen a 
previously and finally disallowed claim of the unique 
character of evidence that must be presented to reopen such 
claims, that is to say, that new and material evidence is 
required.  The terms new and material have specific, 
technical meanings that are not commonly known to VA 
claimants.  VA should define these terms in its 38 U.S.C. 
§ 5103(a) notice using the definition of new and material 
evidence provided in section 3.156(a).  The fulfillment of 
VA's obligation to identify for the claimant what evidence 
will be considered new and material depends on the basis of 
the prior, final denial.  

VA sent the veteran a letter in October 2007 which informed 
him that his claim had previously been denied in April 1997.  
The letter explained that new and material evidence must be 
submitted to reopen the claim.  To qualify as new, the 
evidence must be in existence and be submitted to VA for the 
first time.  Although VA will make reasonable efforts to help 
in obtaining currently existing evidence, a medical 
examination or medical opinion could not be obtained unless 
the claim was successfully reopened.  In order to be 
considered material, the additional existing evidence must 
pertain to the reason his claim was previously denied.  The 
claim for service connection for hypertension had previously 
been denied by the RO on the basis that the evidence did not 
show his hypertension was related to or incurred in service.  
The veteran was instructed that the new evidence submitted 
must relate to those facts.  It was also explained that new 
and material evidence must raise a reasonable possibility of 
substantiating his claim and could not be repetitive or 
cumulative of evidence that had previously decided the claim.  
The Board does note that the letter informed the veteran in 
error that his new evidence "must raise a reasonable 
possibility of substantiating his claim" instead of the 
applicable standard contained at 38 C.F.R. § 3.156 (2000) 
which was set out in the January 2003 statement of the case.  

The Board remanded the claim in November 2004 to ensure the 
veteran had been properly notified.  By letters dated in 
December 2004, July 2005, November 2005, March 2006, August 
2006 and April and October 2007, the VA satisfied the 
foregoing notice requirements such that a reasonable person 
could be expected to understand what was needed to 
substantiate his claim, and thus the essential fairness of 
the adjudication was not frustrated.  Accordingly, the Board 
concludes that, even assuming a notice error, that error was 
harmless.  See Medrano v. Nicholson, 21 Vet. App. 165 (2007); 
Mayfield v. Nicholson, 20 Vet. App. 537, 543 (2006).

The 38 U.S.C.A. § 5103(a) notice requirements also apply to 
all five elements of a service connection claim:  veteran 
status, existence of a disability, a connection between the 
veteran's service and the disability, degree of disability, 
and effective date of the disability.  Dingess v. Nicholson, 
19 Vet. App. 473 (2006).  A letter was sent to the veteran in 
October 2007 providing him the information required by 
Dingess.

With respect to VA's duty to assist, the Board notes that the 
available records from the sources identified by the veteran, 
and for which he authorized VA to request, have been 
associated with the claims folder.  38 U.S.C.A. § 5103A.   In 
several cases, responses were received from the identified 
physicians' offices to the effect that they had no records 
pertaining to the veteran and/or that the veteran had never 
been a patient in that office.  As such, the Board finds that 
there is no further action to be undertaken to comply with 
the provisions of 38 U.S.C.A. § 5103(a), § 5103A, or 
38 C.F.R. § 3.159, and that the veteran will not be 
prejudiced as a result of the Board's adjudication of his 
claims.  

Relevant Laws and Regulations.  Once entitlement to service 
connection for a given disorder has been denied by the RO and 
has not been timely appealed, that determination is final.  
In order to later establish service connection for the 
disorder in question, it is required that new and material 
evidence be presented warranting reopening the claim and 
reviewing the former disposition.  38 C.F.R. §§ 3.104, 3.156 
(2008).  

A Notice of Disagreement shall be filed within one year from 
the date of mailing of notification of the initial review and 
determination; otherwise, that determination will become 
final and is not subject to revision.  The date of the letter 
of notification will be considered the date of mailing for 
the purposes of determining whether a timely appeal has been 
filed.  38 C.F.R. § 3.104(a) (2008).  

The implementing regulations redefined "new and material 
evidence" and clarified the types of assistance VA will 
provide to a claimant attempting to reopen a previously 
denied claim.  38 C.F.R. §§ 3.156(a) and 3.159(c).  The 
provisions of 38 C.F.R. § 3.156 were changed only for claims 
filed on or after August 29, 2001.  66 Fed. Reg. 45,620 (Aug. 
29, 2001) (codified at 38 C.F.R. § 3.156 (2003)).  The 
appellant's request to reopen his claim was filed in December 
2000.  Consequently, the old version of § 3.156 applies.  

New and material evidence means evidence not previously 
submitted to agency decisionmakers which bears directly and 
substantially upon the specific matter under consideration, 
which is neither cumulative nor redundant, and which by 
itself or in connection with evidence previously assembled is 
so significant that it must be considered in order to fairly 
decide the merits of the claim.  38 C.F.R. § 3.156 (2000).  

Factual Background and Analysis.  The RO denied the veteran's 
claim for service connection for hypertension in an April 
1997 rating decision.  The veteran was notified his claim had 
been denied by the RO in an April 1997 letter.  The veteran 
did not appeal.  Thus, the April 1997 rating decision denying 
service connection for hypertension is final.  38 C.F.R. 
§§ 3.104, 20.1103 (1996).  

The evidence in the claims folder at the time of the April 
1997 denial included the following:

An August 1977 enlistment medical examination showing the 
veteran's blood pressure was measured as 130/86.  An August 
1977 Report of Medical History on which the veteran had 
denied having any history of high blood pressure.  

February 1979 service treatment record with a notation that 
the veteran's blood pressure was 124/98.  

April 1979 service treatment record with a notation that the 
veteran's blood pressure was 118/86.  

August 1979 service treatment record with a notation that the 
veteran's blood pressure was 122/98.  

VA records of hospitalization in November 1996 for treatment 
of uncontrolled hypertension.  

December 1996 records of treatment for drug abuse at Laurel 
Woods.  

January 1997 VA diagnosis of hypertension.  And 1997 VA 
outpatient treatment records which included ongoing treatment 
with the mental health clinic.  

Report of a February 1997 VA examination in which the veteran 
reported he had been diagnosed with hypertension in 1976.  

The RO in April 1997 denied the claim as not well grounded on 
the basis that there was no evidence of "hypertension in 
service or manifested to a degree of 10 percent within one 
year of discharge."  

The evidence submitted since the April 1997 denial includes 
the following:

VA records dated from 1996 through 2001 which include reveal 
ongoing treatment for hypertension and diagnosis of end stage 
renal failure due to hypertension.  

Duplicate copies of VA records of hospitalization in November 
1996.  

Records from Dr. G.B., including records of treatment from 
Community Health Partners, NOHC Lorain, and the Cleveland 
Clinic Foundation.  These records were all dated after 1996, 
for treatment of hypertension and end stage renal failure.  

Received in May 2007 were records from the Elyria Renal Care 
Group showing end stage renal failure.  

In February 2008 records were received from DCI Montgomery 
reflecting treatment and dialysis for renal failure.  

The Board compared the evidence received since April 1997 
with that submitted subsequently to determine if new and 
material evidence had been submitted.  

The VA records submitted are cumulative and redundant and in 
some cases are even duplicates of records already received.  
They provide only additional current diagnoses of 
hypertension and current records of treatment.  

The records from Dr. G.B., the Elyria Renal Care Group, and 
DCI Montgomery also only provide additional evidence of 
ongoing diagnosis and treatment of hypertension.  

The evidence of record in April 1997 already demonstrated 
that there was a current diagnosis of hypertension and that 
the veteran was having ongoing treatment.  Those records 
documented that the veteran was treated in the VA hospital in 
1996 for uncontrolled hypertension and subsequently developed 
end stage renal failure due to his hypertension.  The 
evidence in the claims folder in April 1997 did not include 
any records dated between the veteran's separation from 
service in March 1981 and 1996.  Nothing has been submitted 
since April 1997 that relates to that period between the 
first documented diagnosis of hypertension in 1996 and 
service separation.  The additional records are only more 
evidence of the post 1996 treatment for hypertension and 
renal failure.  They do not offer any evidence which relates 
the current hypertension to service or the initial post 
service year.  In essence the additional evidence received 
since April 1997 is cumulative and redundant of that already 
in the claims folder in April 1997.  Records reflecting only 
current treatment and evaluation, and containing no 
information relevant to the issue of whether service 
connection is warranted do not constitute new and material 
evidence because they do not create a reasonable possibility 
that when viewed together with all the evidence the outcome 
will change.  Cox v. Brown, 5 Vet. App. 95 (1993).

As no new and material evidence has been submitted, the claim 
for service connection may not be reopened.  

In reviewing the claim, the Board notes that the veteran's 
service medical records do contain two entries of elevated 
blood pressure readings in service in February 1979 and 
August 1979.  See 38 C.F.R. § 4.104, Diagnostic Code 7101, 
Note 1 (2008).  The RO in April 1997 considered the service 
medical records and stated there was no evidence of 
hypertension in service.  While this may give rise to a claim 
for clear and unmistakable error in the April 1997 rating 
decision, that issue has not been raised by the veteran, has 
not been addressed by the RO and thus is not for appellate 
consideration at this time.  


ORDER

As new and material evidence to reopen the claim for service 
connection for hypertension has not been submitted, the 
appeal is denied.




____________________________________________
Heather J. Harter
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


